Per Ouriam.

Aaron Gass, guardian of Martha J. and Joseph Baldwin, sued Gaily Me Quary and James Me Quary, on a promissory note for the payment of $270 -¶?. The record shows that process was duly served on the defendants, but they failed to appear, were regularly defaulted, and judgment by default accordingly rendered against them. It does not, however, appear that they moved the Court below to set aside the default. It follows, this appeal can not be sustained. 9 Ind. 236; 13 id. 430; id. 453.
The judgment is affirmed, with 3 per cent, damages and costs.